DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.

Response to Amendment
In light of the amendment to the claims the rejection of claims 29 and 30 under 35 U.S.C. 112(b) is withdrawn. 
Upon review of the response, applicant’s deposit had been perfected.  The rejection of of the claims under 35 U.S.C. 112(a) –Deposit is therefore withdrawn. 
Upon review of the claims it was determined that an examiner’s amendment could place the application into condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chis Stabler on 08/25/2021.
The application has been amended as follows: 

 
1. (Currently Amended) A composition comprising a freeze-dried novel microorganismwherein the novel microorganism is deposited under Accession NO. KCCM 11843P, of the species Epidermidibacterium keratini (Epidermidibacterium keratini sp.), isolated from human epidermal keratinocytes has the following bacterial characteristics
(1) rod-shaped; 
(2) non-motile; 
(3) Gram-positive; and 
(4) non-spore- forming.  

7. (Cancelled)
the microorganism of claim 1, wherein the composition is selected from the group consisting of a cream, a gel, an ointment, a skin emulsifier, a skin suspension, a transdermal patch, a lotion, a drug containing bandage, or a combination thereof.  

27. (Currently Amended) A method of preventing, improving, or treating a skin disease or inflammatory disease of a subject, the method comprising administering the microorganism of claim 1 to the subject

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art has been established on the record.  Applicant’s invention has been found novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-5,9,12-14,27 and 29-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657